DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 2/1/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erofeev (WO2006115468).  Erofeev discloses webbing 1, and a restraint mechanism, as best seen in Figure 2; 
said restraint mechanism comprising: 
a first end and a second end, as best seen in the marked-up figure below; 
a cam 15, located at said first end;

    PNG
    media_image1.png
    803
    714
    media_image1.png
    Greyscale

a plurality of washers 12, 13, 14, positioned in a staggered series from said second end with at least one of said washers located adjacent to said cam; 
said webbing 1, is inserted into said restraint mechanism from said second end, around and against said cam, and is wrapped in a serpentine path around said plurality of washers, as best seen in Figure 2, and out of said restraint mechanism through said first end such that said webbing is interposed between said cam and said washer located adjacent to said cam and when said webbing is pulled through said restraint mechanism under the weight of a load, motion of said webbing automatically rotates said cam which causes said cam to press (via element 10) said webbing against said 

    PNG
    media_image2.png
    736
    373
    media_image2.png
    Greyscale


Regarding claim 7 Erofeev discloses washers have a circular cross- section, as best seen in Figure 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Erofeev (WO2006115468) in view of Harris Jr. (20100122874).   Erofeev as advanced above discloses a base plate 2 to which said cam 15, and said plurality of washers 12, 13, 14 are mounted but fails to disclose a shelter plate.  Harris Jr. teaches the utility of an apparatus having a shelter plate (interpreted as front part of housing 3).  The use of a shelter plate is old and well known in the art to provide a protective barrier preventing damage to the rope. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Erofeev with a shelter plate as taught by Harris Jr. so as to provide a protective barrier preventing damage to the rope.  
	Regarding claim 3 Erofeev as advanced above is silent toward the type of material the base and shelter plates are made of.  Harris Jr teaches the utility of a fall restraint system wherein said base plate and said shelter plate are made out of a 
Regarding claim 4 Erofeev as advance above is silent towards the material of the webbing. Harris Jr. teaches the utility of said webbing is made out of a material selected from the group consisting of polyester, polypropylene, nylon, or rayon as recited in paragraph [0065]. 

    PNG
    media_image3.png
    137
    406
    media_image3.png
    Greyscale

The use of a webbings being made nylon or polyester is commonly used to provide a strong rope capable of supporting a various sized loads. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the webbing of Erofeev be made of nylon or polyester as taught by Harris Jr. so as to provide a strong rope capable of supporting a various sized loads. 
Regarding claim 5 Harris Jr. discloses said washers are made out of a material selected from the group consisting of polyoxymethylene, ceramic, nylon, or aluminum, as recited in paragraphs [0030], [0073]. 
8 is rejected under 35 U.S.C. 103 as being unpatentable over Erofeev (WO2006115468) in view of Petzl et al. (5054577). Erofeev as advanced above fails to disclose washers having a tear-drop shape.  Petzl et al. teaches the utility of wherein said washers have a tear-drop shaped cross-section, as best seen in Figure 2. The use of a tear-drop washers are commonly used in the art to provide a braking surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to replace the circular washer of Erofeev with tear-drop shaped washer as taught by Petzl et al. so as to provide a braking surface.

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 3 of the remarks.  The applicant details the counter clockwise direction of the rope and provides a marked up figure of both the claimed invention and the prior art reference, specifically noting that this direction of cam rotation would not result in the cam 15 rotates towards the friction roller 12 to compress the rope and create drag friction.  The examiner would like to draw the applicant’s attention to line 8 of claim 1 which states that the webbing is inserted into restraint mechanism from said second end, it should be noted that end the Final Rejection of 8/30/19 details the examiners interpretation of where the first and second ends are located as it identified 8 and 10 being a t the first end and 12, 13,14 being at the second end. 

    PNG
    media_image4.png
    602
    438
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    770
    845
    media_image5.png
    Greyscale
 

Due to the length of prosecution the applicant is encourage to schedule another interview to discuss claim amendments that would help to advance prosecution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634